                                                            1   NATALIE L. WINSLOW, ESQ.
                                                                Nevada Bar No. 12125
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: natalie.winslow@akerman.com
                                                            6          jamie.combs@akerman.com
                                                            7   Attorneys for The Bank of New York Mellon,
                                                            8   fka The Bank of New York, as Trustee for the
                                                                Certificateholders of CWMBS, Inc. CHL
                                                            9   Mortgage Pass-Through Trust 2005-HYB 6
                                                                Mortgage Pass-Through Certificates Series
                                                           10   2005-HYB6
                                                           11
                                                                                           UNITED STATES DISTRICT COURT
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1160 TOWN CENTER DRIVE, SUITE 330




                                                                                                 DISTRICT OF NEVADA
                     LAS VEGAS, NEVADA 89144




                                                           13
AKERMAN LLP




                                                           14     THE BANK OF NEW YORK MELLON,                 Case No.: 2:16-cv-01129-RFB-DJA
                                                                  F/K/A THE BANK OF NEW YORK, AS
                                                           15     TRUSTEE FOR THE
                                                                                                               [PROPOSED]    ORDER    GRANTING
                                                                  CERTIFICATEHOLDERS OF CWMBS,                 PLAINTIFF'S MOTION FOR SUMMARY
                                                           16     INC. CHL MORTGAGE PASS-THROUGH               JUDGMENT
                                                           17     TRUST 2005-HYB 6 MORTGAGE PASS-
                                                                  THROUGH CERTIFICATES SERIES                  AND ORDER DENYING SFR INVESTMENTS
                                                           18     2005-HYB6,                                   POOL 1, LLC'S MOTION TO DISMISS
                                                                                       Plaintiff,
                                                           19                                                  AND ORDER DENYING PLAINTIFF'S
                                                                  vs.                                          MOTION FOR LEAVE TO FILE FIRST
                                                           20                                                  AMENDED COMPLAINT
                                                                  SBH 2 HOMEOWNERS' ASSOCIATION;
                                                           21     SFR INVESTMENTS POOL 1, LLC;
                                                                  NEVADA ASSOCIATION SERVICES,
                                                           22     INC.; DOE INDIVIDUALS I-X, inclusive,
                                                                  and ROE CORPORATIONS I-X, inclusive,
                                                           23
                                                                                               Defendants.
                                                           24

                                                           25                The Bank of New York Mellon, f/k/a The Bank of New York, as Trustee for the

                                                           26   certificateholders of CWMBS, Inc. CHL Mortgage Pass-Through Trust 2005-HYB 6 Mortgage Pass-

                                                           27   Through Certificates Series 2005-HYB6 (BNYM) submits this proposed order granting BNYM's

                                                           28   summary judgment motion as to BNYM's quiet title/declaratory relief claim only [ECF No. 46],

                                                                51225565;1
                                                            1   denying SFR Investments Pool 1, LLC's motion to dismiss [ECF No. 31], and denying BNYM's motion

                                                            2   to amend complaint [ECF No. 33].

                                                            3                                               FINDINGS OF FACT

                                                            4                On or about June 3, 2005, Pauline Landicho Well purchased property located at 4361 Ruby

                                                            5   Treasure Street, Las Vegas, Nevada 89147. Well financed ownership of the property by way of a loan

                                                            6   in the amount of $253,850, as evidenced by a note and secured by a deed of trust recorded on June 16,

                                                            7   2005. The deed of trust was assigned to BNYM via an assignment of deed of trust.

                                                            8                The property was located within the SBH 2 Homeowners' Association (HOA). Pursuant to the
                                                            9   HOA's CC&Rs, Well was required to pay monthly assessments to the HOA. The HOA's monthly

                                                           10   assessments were $36.00 from March 2010 through December 2011, and $39.00 beginning on January

                                                           11   1, 2012.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12                Well filed a chapter 13 bankruptcy petition with the United States Bankruptcy Court, District
               1160 TOWN CENTER DRIVE, SUITE 330
                     LAS VEGAS, NEVADA 89144




                                                           13   of Nevada, designated case no. 10-31388-lbr on November 11, 2010. Well received her discharge on
AKERMAN LLP




                                                           14   October 12, 2011. The bankruptcy was terminated on January 30, 2013.

                                                           15                Well failed to pay the HOA all monthly assessments amounts due to it, and on February 6, 2012,

                                                           16   the HOA, through its agent Nevada Association Services, Inc. (NAS), recorded a notice of delinquent

                                                           17   assessment lien.

                                                           18                On April 19 and 20, 2012, the HOA, through its agent NAS, recorded a notice of default and

                                                           19   election to sell to satisfy the delinquent assessment lien.

                                                           20                On or about May 24, 2012, Bank of America, as then-loan servicer for BNYM, tendered

                                                           21   $2,559.50 to NAS for the subject property, which was the amount stated in the HOA's recorded notice

                                                           22   of default. The last nine months of assessments before the notice of lien was recorded was actually

                                                           23   $330.00, which is seven months at $36.00 a month and two months at $39.00 a month. NAS drafted a

                                                           24   disbursement requisition to pay the HOA $1,109 with an accompanying letter indicating that the $1,109

                                                           25   check was a partial payment on the above-rferenced delinquent account.

                                                           26                On December 20, 2012, the HOA, through its agent NAS, recorded a notice of foreclosure sale.

                                                           27                The HOA foreclosed on the property on April 19, 2013. SFR purchased the property at the

                                                           28   foreclosure sale for $10,000.00.

                                                                51225565;1
                                                            1                                            CONCLUSIONS OF LAW

                                                            2                BNYM's claims are subject to the three-year statute of limitations under NRS 11.190(3)(a), to

                                                            3   the extent they are allegations of liability derived from statute. To the extent BNYM seeks relief based

                                                            4   on equitable grounds, its claims fall within the catchall provision of NRS 11.220.              The court

                                                            5   incorporates by reference its reasoning as set forth in Carrington Mortgage Services, LLC v. Tapestry

                                                            6   at Town Center Homeowners Assoc., 381 F.Supp.3d 1289 (D. Nev. 2019). Accordingly, the court

                                                            7   denies SFR's motion to dismiss [ECF No. 31] on statute of limitations grounds because BNYM's

                                                            8   argument as it relates to tender is not time-barred.
                                                            9                The court further finds the borrower Pauline Well is not a required party to this litigation

                                                           10   because the court can accord complete relief to the existing parties without the presence of the borrower

                                                           11   who does not have a current interest in the property. The court denies SFR’s motion to dismiss [ECF
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12   No. 31] on these grounds as well.
               1160 TOWN CENTER DRIVE, SUITE 330
                     LAS VEGAS, NEVADA 89144




                                                           13                The court further finds that BNYM's agent Bank of America preserved the deed of trust through
AKERMAN LLP




                                                           14   its tender in accordance with the Nevada supreme court's decision in Bank of Am., N.A. v. SFR Invs.

                                                           15   Pool 1, LLC, 427 P.3d 113 (Nev. 2008). The court further rejects the HOA's arguments that there is a

                                                           16   genuine issue of disputed material fact as to whether or not the tender was properly made. However

                                                           17   the payment was applied, it is undisputed the payment made exceeded the superpriority portion of the

                                                           18   HOA's lien.

                                                           19                The court further finds SFR has not raised anything other than a metaphysical doubt as to

                                                           20   whether BNYM is the true owner of the subject promissory note. The court incorporates by reference

                                                           21   its reasoning in Bank of New York Mellon v. SFR Invs. Pool 1, LLC, No. 2:17-cv-02173-RFV-EJY,

                                                           22   2019 WL 4777305 (D. Nev. Sept. 30, 2019).

                                                           23                The court denies without prejudice the motion for leave to amend [ECF No. 33] because the

                                                           24   court finds its resolution of BNYM's motion as to tender resolves this case in its entirety.

                                                           25                The court grants summary judgment in favor of BNYM as to its claim for quiet title/declaratory

                                                           26   relief [ECF No. 46]. The interest of SFR Investments Pool 1, LLC or its successors and assigns in the

                                                           27   property is subject to BNYM's deed of trust, recorded against the property with the Clark County

                                                           28

                                                                51225565;1
                                                            1   Recorder as instrument no. 20050616-0005202. BNYM's deed of trust, as referenced in this paragraph,

                                                            2   remains a valid and existing encumbrance on the property.

                                                            3                The lis pendens recorded against the property with the Clark County Recorder as instrument

                                                            4   no. 201606030000068 is expunged.

                                                            5                The certificate of cash deposit, at ECF No. 112, shall be returned to the legal owner designated

                                                            6   in the certificate of deposit, along with all accrued interest.

                                                            7                                                      ORDER
                                                            8                                                      IT IS SO ORDERED.
                                                            9
                                                                                                                  RICHARD F. BOULWARE, II
                                                           10                                                     UNITED STATES DISTRICT JUDGE
                                                           11                                                     December 26, 2019
                                                                Submitted by:                                     DATED
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
               1160 TOWN CENTER DRIVE, SUITE 330




                                                                AKERMAN LLP
                     LAS VEGAS, NEVADA 89144




                                                           13
AKERMAN LLP




                                                                /s/ Natalie L. Winslow
                                                           14   NATALIE L. WINSLOW, ESQ., NV Bar #12125
                                                                1635 Village Center Circle, Suite 200
                                                           15   Las Vegas, Nevada 89134
                                                           16   Attorneys for The Bank of New York Mellon,
                                                                fka The Bank of New York, as Trustee for the
                                                           17   Certificateholders of CWMBS, Inc. CHL
                                                                Mortgage Pass-Through Trust 2005-HYB 6
                                                           18   Mortgage Pass-Through Certificates Series
                                                           19   2005-HYB6

                                                           20   Reviewed By:

                                                           21   KIM GILBERT EBRON

                                                           22   /s/ Jason G. Martinez
                                                                JASON G. MARTINEZ, NV Bar #13375
                                                           23   7625 Dean Martin Drive, Suite 110
                                                                Las Vegas, Nevada 89139
                                                           24   Attorneys for SFR Investments Pool 1, LLC
                                                           25   PERRY & WESTBROOK, A PROFESSIONAL CORPORATION
                                                           26   /s/ Gabriel J. Czop
                                                                GABRIEL J. CZOP, NV Bar #14697
                                                           27   1701 W. Charleston Boulevard, Suite 200
                                                                Las Vegas, Nevada 89102
                                                           28
                                                                Attorneys for SBH 2 Homeowners' Association
                                                                51225565;1
